[Cite as State v. Milite, 2022-Ohio-656.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                  GEAUGA COUNTY

STATE OF OHIO,                                         CASE NO. 2021-G-0016

                  Plaintiff-Appellee,
                                                       Criminal Appeal from the
         -v-                                           Court of Common Pleas

NICHOLE M. MILITE,
                                                       Trial Court No. 2019 C 000207
                  Defendant-Appellant.


                                                OPINION

                                            Decided: March 7, 2022
                                             Judgment: Affirmed


James R. Flaiz, Geauga County Prosecutor, Courthouse Annex, 231 Main Street,
Chardon, OH 44024; and Nicholas A. Burling, Assistant Prosecutor, 231 Main Street,
Suite 3A, Chardon, OH 44024 (for Plaintiff- Appellee).

John P. Laczko, Portage County Public Defender, 209 South Chestnut Street, Suite 400,
Ravenna, OH 44266 (for Defendant-Appellant).


JOHN J. EKLUND, J.

        {¶1}     Appellant, Nichole M. Milite, appeals the trial court’s denial of her motion to

suppress contending that this court should vacate her sentence because the peace officer

conducted an unconstitutional search and seizure without reasonable suspicion that

Appellant was violating the law.

        {¶2}     On October 7, 2019, Appellant was a passenger in a vehicle when a peace

officer detained the vehicle, arrested Appellant, and seized drugs and related items from

her.
      {¶3}   On December 9, 2019, Appellant was charged with count one: tampering

with evidence, a felony of the third degree, in violation of R.C. 2921.12(A)(1), and count

two: aggravated possession of drugs, a felony of the fifth degree, in violation of R.C.

2921.12(A)(1). Appellant entered a plea of not guilty on both counts.

      {¶4}   Appellant filed a motion to suppress any evidence the peace officer

gathered from her or her vehicle on October 7, 2019. The trial court conducted a

suppression hearing, and on September 25, 2020, the court issued an order denying

Appellant’s motion.

      {¶5}   On April 14, 2021, the trial court held a change of plea hearing at which

Appellant entered a plea of guilty to count one: tampering with evidence. The state

dismissed count two: aggravated possession of drugs.          The trial court sentenced

Appellant to eighteen months in prison.

      {¶6}   “ASSIGNMENT OF ERROR: THE TRIAL COURT ERRED AS A MATTER

OF LAW AND TO THE PREJUDICE OF APPELLANT AND VIOLATED HER RIGHT TO

DUE    PROCESS        OF   LAW    UNDER     THE    FOURTEENTH        AMENDMENT        BY

OVERRULING APPELLANT’S MOTION TO SUPPRESS HER STOP, ARREST,

DETENTION, AND THE ADMISSION INTO EVIDENCE OF ITEMS OF CONTRABAND

SEIZED ON OCTOBER 7, 2019.”

      {¶7}   In support of her sole assignment of error, Appellant contends that the

Fourth Amendment to the United States Constitution and Section 14, Article 1, of the Ohio

Constitution prohibit the government from conducting unreasonable searches and

seizures of persons or their property.



                                            2

Case No. 2021-G-0016
       {¶8}   “A guilty plea is a complete admission of guilt under Crim.R. 11(B)(1), and

a defendant who voluntarily, knowingly, and intelligently enters a plea of guilty with the

assistance of counsel may not thereafter raise independent claims relating to the

deprivation of constitutional rights that occurred prior to the entry of the guilty plea.” State

v. Obermiller, 147 Ohio St. 3d 175, 2016-Ohio-1594, 63 N.E.3d 93, ¶ 55.

       {¶9}   Here, Appellant asserts constitutional violations stemming from the October

7, 2019, search and seizure. Yet, following the suppression hearing, Appellant plead

guilty to count one: tampering with evidence. Appellant is unable to raise constitutional

violations that occurred prior to her guilty plea on April 14, 2021. Id. at ¶ 55. Because

Appellant is claiming constitutional violations concerning events that occurred prior to her

guilty plea, we find Appellant’s assignment of error is without merit.

       {¶10} We affirm the judgment of the Geauga County Court of Common Pleas.




THOMAS R. WRIGHT, P.J.,

MARY JANE TRAPP, J.,

concur.




                                               3

Case No. 2021-G-0016